Citation Nr: 1402731	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-32 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1981 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased evaluation for the Veteran's right knee disability, stemming from an April 24, 2008 claim for increase.  The Veteran timely appealed that decision.

This case was initially before the Board in September 2012, at which time it was remanded for further development.  The case has been returned to the Board for further appellate review at this time.  Unfortunately, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

During the pendency of the last remand, the AMC granted a separate evaluation for tricompartmental degenerative joint disease (DJD) of the right knee and assigned a noncompensable evaluation for that disability, effective November 21, 1995; that noncompensable evaluation was assigned under Diagnostic Code 5003-5261.  

This award of benefits was in addition to the already service-connected chondromalacia disability, which was 10 percent disabling since July 31, 1982, and was the subject of the current appeal.  The Veteran filed an increased evaluation claim for his chondromalacia disability on April 24, 2008, and the relevant time period on appeal for the increased evaluation claim began April 24, 2007.  See 38 C.F.R. § 3.400(o).  The chondromalacia was evaluated under Diagnostic Code 5257-5014.  

Diagnostic Codes 5003, 5014, 5257, and 5261 are for the following respective disorders: Traumatic Arthritis, Osteomalacia, recurrent subluxation/dislocation of the knee, and limitation of extension of the knee.

At this time, the Board is confused as to how the Veteran's right knee has been rated and finds that a remand is necessary in order for the AMC to better articulate exactly what evaluations have been assigned to the Veteran's right knee disability.  

Initially, the Board notes that it is unable to understand why November 21, 1995 was assigned as the effective date of the award for DJD.  It appears that the claim initiated on November 21, 1995 for increased evaluation of the right knee disability was adjudicated in a July 1996 rating decision, and was unappealed.  The Board does not understand why that date was picked and believes that such was in error, unless there was some sort of clear and unmistakable error (CUE) present in the July 1996 rating decision.  If the AMC found some sort of CUE with that decision, however, it is not clearly articulated in the January 2013 rating decision, nor is it indicated the on associated codesheet in the claims file with that rating decision.

Relatedly, the Board notes that it appears the Veteran's 10 percent evaluation for his chondromalacia was assigned under Diagnostic Code 5014, for osteomalacia, which redirects the rater to the limitation of motion codes.  In light of this redirection and the subsequent rating under Diagnostic Code 5003-5261, the Board notes that the Veteran's right knee appears to have been assigned two limitation of motion codes since November 21, 1995, and thus there may be potentially be pyramiding, which is impermissible by law.  See 38 C.F.R. § 4.14 (2013).

While the Board does acknowledge that it may possibly be that the AMC was attempting to follow the regulations by assigning multiple separate evaluations for the Veteran's right knee, such reasoning is confusing as to what evaluations have actually been assigned at this time.  

As a miniature primer, it appears to the Board that the AMC was attempting to give the Veteran a 10 percent evaluation for his arthritis, and to separate out an additional 10 percent evaluation for instability of the knee under Diagnostic Code 5257.  Such a bifurcated evaluation resulting in two separate evaluations is permitted under VA's law and regulations.  Likewise, separate evaluations under Diagnostic Codes 5260 and 5261 may also potentially be allowed under the Rating Schedule.  An additional evaluation for instability may also be allowed under Diagnostic Code 5257.  

Also, any noncompensable limitation of motion with x-ray evidence and painful motion (such as demonstrated in this case) would warrant a 10 percent evaluation under Diagnostic Code 5003, not a noncompensable evaluation.  (The evaluation assigned in this case under 5003-5261 is based on 5 degrees of extension, which is noncompensable under Diagnostic Code 5261-thus, ostensibly, it appears to the Board that at least a 10 percent evaluation is warranted in this case, if it the other evaluation for the Veteran's chondromalacia is in fact based on Diagnostic Code 5257, instability of the right knee, although the Board is not intimating any decision as to the merits of the case at this time).

In this case, however, it appears to the Board that the AMC was attempting to transfer the 10 percent evaluation that already existed to the newly-service-connected DJD disability and to indicate that there was no instability of the right knee.  Although, the Board really is just speculating at this time what the AMC's thought process was, and thus, the remand for further clarification is necessary.

Moreover, the Board does not understand why a separate noncompensable evaluation was separately assigned, given that the AMC could have just amended the service-connected disability to reflect both degenerative joint disease and chondromalacia of the right knee instead of two different overlapping and confusing disabilities.

Regardless, the Board finds that this claim must be remanded at this time in order for the AMC to review the claim and to more carefully articulate exactly which right knee evaluations have been assigned, as of what effective dates, and the regulatory authority and reasonings used to assign those evaluations and effective dates.  The AMC's explanation should be more particularized such that the Board may efficiently and appropriately conduct appellate review of the Veteran's increased evaluation claim on appeal.

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Pensacola VA Medical Center, or any other VA medical facility that may have treated the Veteran, since October 2012 and associate those documents with the claims file.  

2.  Ask the Veteran to identify any private treatment that he may have had for his right knee disability, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claim for increased evaluation for his right knee disability.  

The AMC should be more specific in their reasoning for their assigned evaluations and effective dates, and should explain to the Board exactly what evaluations are being assigned for the Veteran's right knee disability and on what effective dates, and the reasonings for those assignments.  

The AMC should also specifically deal with the potential pyramiding of evaluations that appears to have occurred due to the January 2013 award of benefits, and should explain in detail why such is not pyramiding if indeed such is not pyramiding.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


